     Case 2:18-cv-01261-TLN-EFB Document 50 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JEROME MARKIEL DAVIS,                               No. 2:18-cv-01261-TLN-EFB
11                        Plaintiff,
12            v.                                          ORDER
13    KIMBERLY A. SEIHEL, et al.,
14                        Defendants.
15

16           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

18   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19           On May 5, 2020, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within fourteen days. (ECF No. 48.) Plaintiff has

22   filed objections to the findings and recommendations. (ECF No. 49.)

23           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   Court has conducted a de novo review of this case. Having carefully reviewed the entire

25   file, the Court finds the findings and recommendations to be supported by the record and by

26   proper analysis.

27   /////

28   /////
                                                          1
     Case 2:18-cv-01261-TLN-EFB Document 50 Filed 08/04/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed May 5, 2020 (ECF No. 48), are ADOPTED

 3   IN FULL;

 4          2. Defendant Harrison’s Motion for Summary Judgment (ECF No. 43) is GRANTED and

 5   Plaintiff’s claim against him is DISMISSED without prejudice for failure to exhaust

 6   administrative remedies; and

 7          3. The Clerk of the Court is directed to enter judgment accordingly and close the case.

 8          IT IS SO ORDERED.

 9   DATED: August 3, 2020

10

11

12
                                                              Troy L. Nunley
13                                                            United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
